Citation Nr: 1024771	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  01-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his two sisters


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1958 to January 1961.

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on appeal on 
the basis that new and material evidence had not been submitted 
to reopen the claim.  The Board returned the case in December 
2002 after concluding that new and material evidence had been 
submitted to reopen the Veteran's claim for service connection 
for pulmonary tuberculosis.  The claim had previously been denied 
in a December 1992 rating decision.  The claim was returned to 
the Board and again returned for further development in October 
2003.  

Thereafter, in a decision dated in August 2005, the Board denied 
entitlement to service connection for pulmonary tuberculosis.  
The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in an 
Order dated in March 2007, the Court granted a Joint Motion for 
Remand filed with the Court and vacated the Board's decision.  
The Court returned the issue to the Board for compliance with the 
instructions in the March 2007 Joint Motion.  

In a Board decision, dated in October 2007, the Board returned 
the Veteran's claim for further evidentiary development.  After 
the case had been returned to the Board, it was again returned in 
August 2009 because the development requested by the Board had 
not been accomplished.  The case has now been returned to the 
Board and is now ready for appellate review.  


FINDING OF FACT

Pulmonary tuberculosis was not manifested during service or 
within three years following separation from service, and is not 
shown to be causally or etiologically related to service.  


CONCLUSION OF LAW

Pulmonary tuberculosis was not incurred in or aggravated during 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.371, 3.374 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of numerous letters dated January and August 2001, May 2003, June 
and July 2007, February 2008, and June 2009.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Moreover, the Board is satisfied that there 
has been substantial compliance with all prior remand directives 
from December 2002, October 2003, October 2007 and August 2009.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

The Veteran contends that he contracted pulmonary tuberculosis 
during his active service and is therefore entitled to service 
connection.  Unfortunately, after reviewing the evidence of 
record, the Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury suffered or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may be demonstrated either 
by showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Where a Veteran served continuously for 90 days or more during a 
period of war or after December 31, 1946, and specified diseases 
to include tuberculosis become manifest to a degree of 10 percent 
within three years from date of separation of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. § 3.307, 3.309.

Evidence of activity on comparative study of x-ray films showing 
pulmonary tuberculosis within the 3-year presumptive period 
provided by section 3.307(a)(3) will be taken as establishing 
service connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods.  38 C.F.R. § 3.371(a).  A 
diagnosis of pulmonary tuberculosis will be acceptable only when 
provided in: (1) service department records; (2) VA medical 
records of examination, observation or treatment; or (3) private 
physician records on the basis of that physician's examination, 
observation or treatment of the Veteran and where the diagnosis 
is confirmed by acceptable clinical, x-ray or laboratory studies, 
or by findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374; Tubianosa 
v. Derwinski, 3 Vet. App. 181, 184 (1992).

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996).  

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In order to 
establish a showing of chronic disease in service, or within a 
presumptive period per § 3.307, a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumption period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumption period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with a 
veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
Veteran's claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
However, issues concerning reasonable doubt are resolved in the 
Veteran's favor.  38 CFR § 3.102.  

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement for any service-connection 
claim, which is proof of the existence of a diagnosis of 
pulmonary tuberculosis.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  Concerning this, in 
September 1992, the Veteran was admitted for VA treatment of 
hemoptysis.  The summary of that VA hospitalization discloses 
that private radiologic examination in August 1992 had disclosed 
fluid in the left lung and acid- fast bacillus cultures were 
positive.  A diagnosis of active tuberculosis was assigned.  
Additionally, VA examinations dated November 1992, March 2008 and 
September 2009 along with treatment records from January 1991 to 
January 2010 make continuous references to the Veteran's 
treatment history for pulmonary tuberculosis.  These findings are 
sufficient to establish a current disability of active pulmonary 
tuberculosis and residual scarring of the lungs due to that 
disease.  See Boyer, 210 F. 3d. at 1353.

Consequently, the determinative issue is whether the Veteran's 
pulmonary tuberculosis is somehow attributable to his active 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Unfortunately, there is simply no competent evidence of record 
establishing this required correlation, despite numerous attempts 
by BVA and the RO to develop additional evidence.

Regarding in-service incurrence of a relevant disease or injury, 
the Veteran's service treatment records are completely silent 
regarding any complaints, diagnosis or treatment for pulmonary 
tuberculosis in service.  Specifically, the Veteran's records 
reflect that radiologic examination of the chest conducted in 
January 1958 for purposes of the service induction examination 
was negative.  Records of hospitalization in May 1958 are devoid 
of evidence of treatment or diagnosis of any lung disorder.  
Notably, the service separation examination, conducted in 
December 1960, discloses that radiologic examination of the chest 
in November 1960 was interpreted as negative.  The Veteran's 
lungs and chest were described on the separation examination 
report as normal.  Additionally, the Veteran's complete service 
personnel records were obtained in February 2005 and are devoid 
of any information related to pulmonary tuberculosis.  So there 
is no objective indication that the Veteran contracted pulmonary 
tuberculosis while he was in service.  His active service ended 
in January 1961.

The Veteran also has failed to provide any objective indication 
of pulmonary tuberculosis for many years after service, until it 
was first diagnosed in September 1992, almost three decades after 
service.  While the Veteran states that he was exposed to 
tuberculosis in 1983, there is no documentation confirming this 
statement.  In any event, even assuming that the Veteran was 
exposed to tuberculosis in 1983, it is more than 20 years after 
his separation from service.  The lapse of so many years after 
his separation from service and the first documented complaint of 
the claimed disorder is probative evidence to be considered in 
determining whether his current disability may be traced back to 
his active service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Also, because there is no indication of the 
existence of this disease within three years of his discharge, 
the Board may not presume he contracted pulmonary tuberculosis 
while in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309, 3.371, 3.374.  

Of equal or even greater significance, there is simply no medical 
evidence of record etiologically linking the Veteran's pulmonary 
tuberculosis to his active service.  The evidence of record 
includes private treatment records dating from August 2000 
through January 2010 and VA treatment records from January 1991 
to January 2010.  Specifically, the Veteran was admitted for VA 
treatment of hemoptysis in September 1992.  The summary of that 
VA hospitalization discloses that private radiologic examination 
in August 1992 had disclosed fluid in the left lung.  The Veteran 
also reported that a close friend had tuberculosis in 1983.  
Acid- fast bacillus cultures were positive and, as mentioned, a 
diagnosis of pulmonary tuberculosis was assigned.  However, the 
VA treating physician did not discuss any relationship of the 
disorder the Veteran's active service.  

In the VA examination from November 1992, the Veteran reported 
generally good health until 1980, with some decline since that 
time.  He reported that he was treated for a swollen foot in 
service, and had some sort of blood disease. He reported a spot 
was first found on his left lung in 1982, but he did not seek 
treatment at that time.  The examiner stated that a June 1991 VA 
radiologic examination disclosed a disease process.  The VA 
examination report is similarly devoid of reference of the 
disorder to the Veteran's active service.

The Board also notes that the Veteran's VA treatment records up 
to January 2010 continue to document the Veteran's history of 
treatment for his past pulmonary tuberculosis and other pulmonary 
problems.  

Concerning his private treatment records, in a statement dated in 
August 2000, Dr. J.B.O., stated that the Veteran was hospitalized 
in service in March 1958 for treatment of pulmonary tuberculosis, 
and treated again for pulmonary tuberculosis in 1992.  He stated 
that the Veteran was totally disabled by his pulmonary disorders.  
In a statement dated in February 2001, Dr. J.B.O. opined the 
Veteran probably contracted pulmonary tuberculosis while in 
service.  However, there is no evidence that Dr. J.B.O. reviewed 
the Veteran's original service treatment records, or any post-
service clinical records prior to the 1990's.  Further, Dr. 
J.B.O's opinion is based on the history that the Veteran was 
hospitalized for treatment of pulmonary tuberculosis, and the 
records establish that the Veteran was hospitalized for treatment 
of thrombocytopenia.  Accordingly, Dr. J.B.O.'s opinion is not 
probative to establish a nexus, or link, between the Veteran's 
service, or any incident thereof, and pulmonary tuberculosis, or 
residuals thereof.  Among the factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

A medical statement from the Oklahoma State Health Department 
dated in September 2000 reflects that the Veteran provided a 
self-reported history of treatment for active pulmonary 
tuberculosis in 1958 while in-service.  Recurrence of the 
Veteran's tuberculosis was suspected and sputum culture specimens 
were obtained.  

In a private medical statement dated in December 2001, Dr. T.A., 
noted that he was told that there was a record that the Veteran 
was treated for active pulmonary tuberculosis in a service 
facility in California in 1958.  Dr. T.A. provided an opinion 
that, since the Veteran's records reflected that he was diagnosed 
with pulmonary tuberculosis in 1958, based on these records, the 
Veteran had a recurrence in 1992 of tuberculosis incurred in 1958 
in service.  Dr. T.A. indicated that the records were being sent 
to him and specifically stated "[p]ending the receipt of these 
records . . . I will assume the [Veteran] had active TB in 1958."  
However, the record establishes that no records from the Naval 
Hospital reflecting that the Veteran was treated for tuberculosis 
in 1958 have been located.  Since Dr. T.A.'s statement was 
premised on receipt of such records, his conclusions relating the 
onset and etiology of the Veteran's pulmonary tuberculosis to his 
active service are not probative and cannot be afforded any 
evidentiary weight.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

Additional private treatment records from Dr. M.S. also note the 
Veteran's treatment in 1992 for pulmonary tuberculosis, however, 
these records do not attribute his pulmonary tuberculosis or 
other pulmonary issues to his active service.  

Finally, a chest CT from Dr. M.H. in January 2010 showed 
collapse/scarring in the right upper lobe with area cavitation 
and volume loss and additional soft tissue density and pleural 
calcifications.  However, there is no mention or indication 
suggesting the Veteran's history of pulmonary tuberculosis is 
related to his active service.  

Of particular importance are the VA examinations from March 2008 
and September 2009.  Specifically, the March 2008 VA examiner 
stated that after reviewing all of the medical records . . . the 
Veteran had no diagnosis of tuberculosis while in service between 
1958 and 1961.  The examiner also points to the clear diagnoses 
of pulmonary tuberculosis in 1992.  Importantly, while the 
examiner fails to render an opinion concerning the etiology of 
the Veteran's pulmonary tuberculosis, it is repeatedly stated 
that the evidence fails to indicate any treatment in service for 
pulmonary tuberculosis, despite the Veteran's assertions to the 
contrary.  

The September 2009 VA examiner's opinion clearly states that it 
is not likely that the Veteran's pulmonary tuberculosis had its 
onset during the Veteran's active service or within 3 years 
thereafter, and there is no evidence that such disability is 
otherwise causally related to his active service.  Most 
importantly, the VA examiner rendered this opinion after a review 
of the claims file, medical records and remand of record as of 
September 2009.  As such, the Board finds that this medical 
opinion as to the etiology of the Veteran's pulmonary 
tuberculosis carries the most probative weight.  Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

The Veteran has also submitted historical literature documenting 
that there was a high rate of pulmonary tuberculosis infection in 
certain countries in the Far East during his naval service.  
However, since the Veteran's service treatment records disclose 
no evidence of pulmonary tuberculosis or suspicion of pulmonary 
tuberculosis, and no probative evidence that his pulmonary 
tuberculosis is related to his active service, this literature 
does not establish that the Veteran had any residual of the 
possible exposures to tuberculosis while in service or place in 
equipoise the evidence as to whether the Veteran had residuals of 
the possible exposure to tuberculosis.  However, where medical 
articles or treatise evidence, standing alone, discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible causality 
based upon objective facts rather than on an unsubstantiated lay 
opinion, a claimant may use such evidence to meet the requirement 
for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998); 
Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a 
medical article that contained a generic statement regarding a 
possible link between a service-incurred mouth blister and a 
present pemphigus vulgaris condition did not satisfy the nexus 
element).  

Still, medical treatise evidence can provide important support 
when combined with an opinion of a medical professional.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999); Rucker v. Brown, 10 Vet. 
App. 67, 73-74 (1997) (holding that evidence from scientific 
journal combined with doctor's statements was "adequate to meet 
the threshold test of plausibility").  Here, though, the article 
the Veteran submitted is not accompanied by any supporting 
medical expert opinion.  And, as previously discussed, the most 
probative of the medical opinions that are of record from experts 
with the required knowledge in this subject matter area falls on 
the September 2009 VA examiner's unfavorable opinion.  So the 
medical treatise evidence, alone, is insufficient to establish 
the required medical nexus element, to link the pulmonary 
tuberculosis to the Veteran's military service.  See Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 
459 (1996).

So, even acknowledging there is proof of his claimed disease, 
there still is no competent medical evidence of a nexus or 
relationship between the time he spent in the service and his 
history of pulmonary tuberculosis.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The Veteran also submitted lay statements in support of his claim 
from two friends, dated March 2007 and April 2010.  However, both 
of these statements attest to the fact that the Veteran has 
suffered from pulmonary tuberculosis, a fact which the Board is 
not contesting.  

The Veteran has had two chances to present his case to a member 
of the Board in the form of hearings.  During the March 2002 BVA 
videoconference hearing, the Veteran's attorney emphasized the 
Veteran's belief that he was treated for tuberculosis while in 
the service, and described the Veteran's attempts to obtain those 
records.  The Veteran submitted a lengthy statement explaining 
why he believed he was treated for tuberculosis in service.  In 
that statement, the Veteran explained that the ship he was 
assigned to while in the Navy was sent to numerous islands in the 
Far East where there was an outbreak of pulmonary tuberculosis.  
The Veteran contends that he was exposed to tuberculosis at that 
time.  In the June 2009 BVA hearing, the Veteran reiterated his 
contention that he contracted pulmonary tuberculosis while he was 
hospitalized in early 1958.  

Even as a layman, the Veteran is certainly competent to proclaim 
having experienced symptoms associated with pulmonary 
tuberculosis while in service and during the many years since.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability, including during service, even where not 
corroborated by contemporaneous medical evidence).  But his lay 
testimony, while competent, is not also credible because of the 
normal findings concerning his lungs while in service, including, 
again, no indication of any reference to an outbreak of pulmonary 
tuberculosis or his contraction of such a disease.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67 (1997).  The Federal Circuit Court has recognized 
the Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

Therefore, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  It is worth reiterating in this 
regard that evidence that relates the current disorder to service 
must be medical unless it concerns a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Here, the Veteran's contentions notwithstanding, 
a VA compensation examiner has specifically determined in 
September 2009 that there is no correlation whatsoever between 
the Veteran's history of pulmonary tuberculosis and his active 
service.  There is no medical evidence refuting this VA 
examiner's unfavorable opinion.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for pulmonary tuberculosis.  So there is no reasonable doubt to 
resolve in his favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for pulmonary tuberculosis is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


